Citation Nr: 0728132	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  06-13 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to an initial schedular rating in excess of 
10 percent for vestibular dysfunction.  

2.  Entitlement to a higher initial rating for vestibular 
dysfunction on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to May 
1994.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 decision of a Decision 
Review Officer of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  The Board 
also notes that the issue of entitlement to a higher rating 
for a disfiguring scar of the head was also included in the 
February 2006 Statement of the Case, but the veteran 
thereafter stated in his VA Form 9 that he was limiting his 
appeal to the issue of entitlement to a higher initial rating 
for his vestibular dysfunction.

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in September 
2006.  A transcript of the hearing is associated with the 
veteran's claims folder.

The issue of entitlement to a higher rating for vestibular 
dysfunction on an extra-schedular basis is addressed in the 
remand that follows the order section of this decision.


FINDING OF FACT

The veteran's vestibular dysfunction is manifested by 
dizziness and some staggering.





CONCLUSION OF LAW

The schedular criteria for an initial rating of 30 percent 
for vestibular dysfunction have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

The record reflects that the veteran was provided VCAA 
notice, to include notice that he should submit any pertinent 
evidence in his possession, in a letter sent in December 
2005.  Although this notice was sent after the initial 
adjudication of the claim and the veteran has not been 
provide notice concerning the effective-date element of the 
claim, the Board finds that the veteran has not been 
prejudiced as a result of these errors.  In this regard, the 
Board notes that following the provision of the required 
notice and the completion of all indicated development of the 
record, the RO readjudicated the veteran's claim.  There is 
no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had VCAA notice been provided at an earlier time.  
Moreover, the Board has determined that the veteran is 
entitled to the maximum schedular rating of 30 percent for 
his vestibular dysfunction throughout the initial evaluation 
period.

The record also reflects that the pertinent treatment records 
have been obtained and the veteran has been afforded 
appropriate VA examinations.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to support the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).

Peripheral vestibular disorders warrant a 10 percent rating 
if they are manifested by dizziness or a maximum schedular 
rating of 30 percent if they are manifested by dizziness and 
occasional staggering.  38 C.F.R. § 4.87, Diagnostic Code 
6204 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that the symptoms associated with his 
vestibular dysfunction are more severe than is contemplated 
by the currently assigned rating.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability at issue.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

On VA examination in April 2005, the examiner noted that the 
veteran had undergone several surgeries to treat his chronic 
left otitis media, which he developed in service, and to 
remove a cholesteatoma in the left mastoid region.  As a 
result of his left ear surgeries, the veteran has loss of 
vestibular function.  During the examination, the veteran 
reported that due to his vestibular dysfunction, he 
experienced loss of balance, particularly when under stress.  
On physical examination, his station was manifested by a 
slight sway to the left, but with his eyes open and closed, 
he could stand comfortably.  He had some difficulty balancing 
on the left leg, but his gait was normal.

The September 2005 VA examiner noted that the veteran was 
severely incapacitated with vertigo due to his cholesteatoma 
surgery.  The September 2005 examiner also examined the 
veteran in January 2006.  In connection with this 
examination, he also reviewed the veteran's claims folder.  
The examiner stated that the evaluation conducted in 
September 2005 was still completely accurate.  He stated that 
the findings on examination were unchanged.  He opined that 
the veteran has a condition which is permanent and disabling 
from a vertigo and hearing standpoint.

Outpatient treatment records from the VA Medical Center in 
Charleston, South Carolina and Columbia, South Carolina from 
May 2004 to September 2005 show that the veteran complained 
of dizziness and vertigo.

During his September 2006 hearing, the veteran testified that 
he has attacks of extreme dizziness and severe vertigo, and 
that his first impulse during such an attack is to lie down 
on the floor.  He claims to have such attacks 4-6 times per 
month.  He also testified that his attacks last about an hour 
and that he gets sick and vomits during an attack and 
afterward, he sleeps for 6-12 hours.  The veteran also 
claimed that he is clumsier than he was before his surgery 
and that he doesn't have the coordination that he did.  He 
also testified that he still has trouble walking from time to 
time and that he has to hold on to the wall when walking.  He 
claimed that he is only able to work 1-2 days per week due to 
his disability.

The Board finds that the evidence satisfactorily establishes 
that the veteran's vestibular dysfunction has been productive 
of dizziness and staggering throughout the initial evaluation 
period and therefore warrants the maximum schedular rating of 
30 percent throughout the initial evaluation period.


ORDER

A schedular rating of 30 percent for vestibular dysfunction 
is granted throughout the initial evaluation period, subject 
to the criteria applicable to the payment of monetary 
benefits.


REMAND

At a January 2006 VA examination, the veteran reported that 
he lost his job in a sedentary position in September 2005 
because of the amount of sick leave that he required.  As 
noted above, the veteran testified at the hearing before the 
undersigned that he was only able to work 1-2 days a week due 
to his vestibular dysfunction.  In addition, the September 
2005 examiner stated that the veteran is severely 
incapacitated as a result of the vestibular disorder.  In 
light of these circumstances, the Board has determined that 
further development of the record should be undertaken and 
the case should then be referred to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should request the 
appellant to provide evidence, such as 
employment records or statements from his 
current and former employers, showing the 
impact of his vestibular dysfunction on 
his ability to work, or to provide the 
identifying information and any necessary 
authorization for VA to obtain the 
evidence on his behalf.  He should also 
be requested to submit any medical 
records pertaining to treatment or 
evaluation of the disability since 
January 2006 or to provide the 
identifying information and any necessary 
authorization for VA to obtain the 
records on his behalf.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  Then, the appellant should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the frequency and degree of severity of 
all symptoms associated with his 
vestibular disorder.  The claims folder 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.  

Based upon the claims folder review and 
the examination results, the examiner 
should provide an opinion concerning the 
impact of the veteran's vestibular 
disability on his ability to work.  The 
rationale for the opinion must also be 
provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
forward the case to the Director of the 
VA Compensation and Pension Service for 
extra-schedular consideration.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


